May 29,   1974


The Honorable W. L. Hardwick                      Opinion No.   H-   314
County Attorney
County of Live Oak                                Re: Increases in salaries of
George West, Texas  78022                         elected county officials under
                                                  grievance procedure of Article
                                                  3912k. V. T. C. S.

Dear Mr.   Hardwick:

       Your opinion request advises us that two Justices of the Peace in
Live Oak County requested a hearing before the Grievance Committee
as authorized by Article 3912d $ 2 (d).  The hearing was to request in-
crease in their salaries.   The committee was not unanimous, but each
Justice received at least 6 votes to grant the increase they requested.
Thereafter,   the recommendation of the Grievance Committee was delivered
to the Commissioners     Court and the Court considered and granted their
increase at its next meeting.

       You have asked us in effect whether Attorney General Opinion No.
H-11 &ted February 15, 1973, stating that any increase in salaries of
elected county and precinct officers must await budget hearings for the
next fiscal year, applies to elected mmtyor precitzt officers who have
complied with the procedures set out in Article 39121.. s 2 (b),(c), and (d),
V. T. C. S. , pertaining to the Grievance Committee.

       It is our opinion that the.grievance    procedure established in 0 2
provides a procedure for obtaining immediate raises for elected county
and precinct officials,   without waiting for regular budget hearings.      We
arc advised that this is a commonly       followed practice.  This act estab-
!ishas a coslr.:y grievance committee compoeed of nine members          selected
as set forth ?n subsection(b)   and (c) of 5 2. Sb.tbucxtion (d) of 5 2 estab-
liwhos.the purpose and functions of this cornnitt\*e ad follows:




                                      p. 1453
. .
                                                    I




      The Honorable   W. L.   Hardwick   page 2    (H-314)
.I.



                       “(d) Any elected county or prrc,nct ufiicer ~1.0
                   is aggrieved by the setting of his salary, expenses.
                   or other allowance by the commissioners       court may
                   request a hearing before the committee.      The request
                   shall be in writing, shall state the manner in which
                   he is aggrieved, and shall be delivered to the chairman
                   of the committee. The chairman shall announce the
                   time and place of the hearing, which shall be within
                   30 days after receipt of the request.    If, after a hear-
                   ing, the committee by a vote of six of its voting members
                   decides to recommend a change in the salary, expenses,
                   or other allowance of the person requesting the hearing,
                   it shall prepare its recommendation     in writing and
                   deliver it to the commissioners    court, which shall con-
                   sider the recommendation at its next meeting.       A
                   written recommendation signed by all nine members
                   and delivered to the commissioners     court becomes
                   effective without the action of the commissioners     court
                   on the first day of the month following its delivery to
                   the commissioners    court. ‘*

               The question you have asked is if an elected county or precinct
       offic,ial follows the procedure of subsection(d),   supra, ind if the Commis-
       sioners Court grants the recommended salary increase,        c-an it then amend
       the col;nty budget to implement the increase.

              Subsection (d) provides that if at least six members of the grInvance
       committee vote to recommend the increase it shall deliver its recommenda-
       tion to the court in writing and that the court “shall consider  the recom-
       mendation at irs next meeting. ” There is nothing in the ilct that requires
       the court under these fact8 to follow the committee’s    recommendation.
       but if it grants the increase it would then have the implied authority to
       amend the cbunty budget to implement its ‘dcclsion.     Terrell v. Sparks,
       135 S.W. 519 (1911); Moon v. Alred,   277 S.W. 787 (Tex. Civ. App., 1925.
       err. diam. ); Attorney General Opinions V-657 (13~13). C -505 (1965).
       M-436 (1969) and H-11 (1973).




                                             p.   1454
                                                                      ‘.   .




The Honorable   W. L. Hardwick      page 3    (H-314)




       Accordingly we hold that when a county or precinct official follows
the procedures of Article 3912k and thereby becomes entitled to an increase
in salary. such increase becomes effective in accordance with the provi-
sions of that statute and does not need to await the next regular budget
hearing.

                                 SUMMARY

                Elected county and precinct officers who follow
            the procedures of Article 391tk and thereby become
            entitled to salary increases may receive them, effac-
            tive in accordance with the provisions of that statute,
            and do not need to await the budget hearings for the
            next fiscal year.

                                                  Very truly yours,




DAVID M. KENDALL,        Chairman
Opinion Committee




                                      p.   1455